Citation Nr: 0837894	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-06 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for Crohn's disease.

3.  Entitlement to service connection for renal failure.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for heart disease.

6.  Entitlement to service connection for tendonitis of the 
feet and wrists.

7.  Entitlement to service connection for peripheral 
neuropathy.

8.  Entitlement to service connection for Behcet's disease.

9.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative changes.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had a period of active duty training (ACDUTRA) 
from June 7 to June 21, 1970, and served on active duty from 
September 1970 to May 1972.  He had no service outside the 
United States.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO increased the veteran's 
disability rating for his service-connected lumbosacral 
strain with degenerative changes to 20 percent, effective 
March 24, 2003, but denied of the veteran's claims for 
service connection.  

In December 2005, the veteran and his spouse testified at 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing is in the 
claims folder.

In November 2006, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC) for additional 
development. 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Diabetes mellitus was first shown many years after the 
veteran's separation from service, cannot be presumed to have 
been incurred during service, and is not shown to be related 
to events, disease, or injury during military service.

3.  Crohn's disease was first shown many years after the 
veteran's separation from service, and is not shown to be 
related to events, disease, or injury during military 
service.

4.  Renal failure was first shown many years after the 
veteran's separation from service, cannot be presumed to have 
been incurred during service, and is not shown to be related 
to events, disease, or injury during military service.

5.  Hypertension was first shown many years after the 
veteran's separation from service, cannot be presumed to have 
been incurred during service, and is not shown to be related 
to events, disease, or injury during military service.

6.  Heart disease was first shown many years after the 
veteran's separation from service, cannot be presumed to have 
been incurred during service, and is not shown to be related 
to events, disease, or injury during military service.

7.  Tendonitis of the feet and wrists was first shown many 
years after the veteran's separation from service, and is not 
shown to be related to events, disease, or injury during 
military service.

8.  Peripheral neuropathy was first shown many years after 
the veteran's separation from service, cannot be presumed to 
have been incurred during service, and is not shown to be 
related to events, disease, or injury during military 
service.

9.  Behcet's disease was first shown many years after the 
veteran's separation from service, and is not shown to be 
related to events, disease, or injury during military 
service.

10.  The veteran's service-connected lumbosacral strain is 
manifested by chronic back pain, limitation of motion, and 
degenerative disc disease, which does not equate to 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

11.  The veteran's service-connected lumbosacral strain is 
not manifested by incapacitating episodes that require bed 
rest prescribed by a physician and treatment by a physician.

12.  The veteran's service-connected lumbosacral strain is 
manifested by orthopedic manifestations consisting of 
limitation of motion that does not equate to forward flexion 
of the thoracolumbar spine of 30 degrees or less or to 
favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated by 
active military service, nor may service incurrence of 
diabetes mellitus be presumed.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.307, 3.309 (2007).

2.  Crohn's disease was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2007).

3.  Renal failure was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2007).

4.  Hypertension was not incurred or aggravated by active 
military service, nor may service incurrence of hypertension 
be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307, 3.309 (2007).

5.  Heart disease was not incurred or aggravated by active 
military service, nor may service incurrence of heart disease 
be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307, 3.309 (2007).

6.  Tendonitis of the feet and wrists was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.102, 3.303 (2007).

7.  Peripheral neuropathy was not incurred or aggravated by 
active military service,.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.102, 3.303 (2007).

8.  Behcet's disease was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2007).

9.  For the time period from March 24, 2003 to the present, 
the criteria for a rating in excess of 20 percent for 
lumbosacral strain with degenerative changes have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5295 (2002 & 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran filed his service connection and 
increased rating claims in March 2003.  Thereafter, he was 
notified of the provisions of the VCAA by the RO and AMC in 
correspondence dated in April 2003, August 2003, October 
2004, December 2004, and December 2006.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claims 
were reviewed and a supplemental statement of the case (SSOC) 
was issued in June 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in December 
2006.

For the veteran's increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In this case, the December 2006 letter informed the veteran 
of the necessity of providing evidence demonstrating a 
worsening or increase in severity of his lumbar spine 
disability.  However, the Board notes that this letter did 
not provide the exact rating criteria necessary for 
entitlement to a higher disability and did not notify the 
claimant that he could provide medical or lay evidence 
demonstrating the effect that worsening or increase in 
severity of the disability has on his employment and daily 
life.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial; once an error 
is identified, the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish his 
increased rating claim.  In multiple written statements of 
record as well as in private treatment records and VA 
examination reports, the veteran has specifically discussed 
the daily physical restrictions and employment limitations 
resulting from his service-connected lumbar spine disability.  
The veteran was also informed of the exact test results 
needed for an increased evaluation for his lumbar spine 
disability in connection with the current appeal in the 
February 2005 statement of the case (SOC) and August 2005 
SSOC.  Consequently, actual knowledge is established by 
statements or actions by the claimant that demonstrates an 
awareness of what was necessary to substantiate his claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see 
also Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
post-service VA treatment records, records from the Social 
Security Administration (SSA), and private treatment records 
pertaining to his claimed disabilities and service-connected 
lumbar spine condition have been obtained and associated with 
his claims file.  He has also been provided with a VA medical 
examination that addresses the current state and etiology of 
his service-connected lumbar spine disability.

Finally, VA need not obtain a medical opinion with respect to 
the service connection claims on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the veteran's 
claimed disabilities may be associated with events during his 
military service, to include Agent Orange exposure.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.



Service Connection

The veteran contends that he is entitled to service 
connection for the claimed disabilities listed on the title 
page due to exposure to chemicals that he encountered while 
cleaning planes and tanks coming off carriers at Lemoore Air 
Station and Alameda Air Base in California during his active 
military service in the early 1970s.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA.  See 38 U.S.C.A. § 101(24), 106, 1110, 
1131; 38 C.F.R. § 3.303.  When a claim is based on a period 
of ACDUTRA, there must be evidence that the appellant died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(22)-(24) (2002); Mercado- 
Martinez, 11 Vet. App. 415 (1998).

Presumptive periods do not apply to ACDUTRA.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of 
soundness), 3.306 (presumption of aggravation of a chronic 
pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 
(presumption of service incurrence for certain diseases) for 
the veteran's period of ACDUTRA is not appropriate.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases, including arthritis, kidney calculi, diabetes 
mellitus, arteriosclerosis, and/or cardiovascular-renal 
disease (to include hypertension), become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2007).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
abnormality of heart action or heart sounds, in service will 
permit service connection of disease of the heart first shown 
as a clear-cut clinical entity, at some later date.  See 38 
C.F.R. § 3.303 (2007).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2007); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The veteran's service treatment records, including the May 
1969 physical examination for entry into the army reserves, a 
June 1970 ACDUTRA examination, and May 1972 separation 
examination reports, are void of any complaints, treatment, 
or diagnosis of diabetes mellitus, Crohn's disease, renal 
failure, hypertension, heart disease, tendonitis of the feet 
and wrists, peripheral neuropathy, or Behcet's disease.  In 
June 1970, the veteran was treated for a twisted and swollen 
ankle as well as severe abdominal cramps after doing 
exercises.  The veteran's blood pressure was noted to be 
138/82 (recumbent) on the May 1969 physical examination, 
138/86 (sitting) on the start of ACDUTRA in June 1970, and 
132/82 (sitting) during the May 1972 separation physical 
examination. 

Service personnel records reflect that the veteran had a 
period of ACDUTRA from June 7 to June 21, 1970 as well as a 
period of active duty from September 1970 to May 1972 with no 
foreign service.  The veteran's DD Form 214, and available 
service personnel records currently associated with the 
claims file reflect that his military occupational specialty 
(MOS) was aircraft mechanic.  A May 1972 administrative 
remark reflects that the veteran was discharged by reason of 
physical disability.  A January 2007 response from the 
National Personnel Records Center (NPRC) indicated that there 
were no records to corroborate the veteran's claimed exposure 
to herbicides. 

A June 1972 VA examination conducted shortly after separation 
from service listed only a diagnosis of lumbosacral strain.  
The veteran's blood pressure was noted in the report to be 
130/72.

In September 1988, the Social Security Administration awarded 
the veteran disability benefits effective September 1, 1979.  
The basis of the award was a severe multi-system disorder 
involving auto-immune deficiency.  

Private treatment notes from multiple treatment providers 
dated beginning in the late 1970's, document that the veteran 
has been diagnosed with of nonspecific proctitis, irritable 
bowel syndrome, inflammatory disease in the colon, Crohn's 
colitis, chronic diarrhea, proctitis, a perianal abscess, 
essential hypertension, chronic bronchitis, antral gastritis, 
tachycardia with abdominal tenderness, and small abscesses of 
bilateral thighs, rectal fistulae, Behcet's syndrome; 
autoimmune disease/autoimmune deficiency; and obesity, exo-
endogenous in etiology.  It should be noted that none of the 
private medical reports, clinical notes, or hospital 
summaries provide any opinion as to the etiology of the 
disorders.  These records were from various health care 
providers, including, but not limited to the University of 
Michigan Medical Center, the Mayo Clinic, C.B.R., M.D., 
Oakwood Hospital, N.K.V., M.D., C.R.S., M.D., and V. B., M.D. 

Additional post-service VA treatment records dated from 1992 
to 2004 reflect findings of renal disease, Crohn's disease, 
non-nephrotic and nephrotic range proteinuria, diabetes 
mellitus, Behcet's syndrome, hypertension, polyneuropathy, 
degenerative joint disease, perirectal abscesses, heel spurs, 
tenosynovitis, and gout.  Again, it should be noted that none 
of the VA records provide any opinion as to the etiology of 
the disorders.
In an April 2005 statement, J.R.Y., D.O. noted that the 
veteran had a medical history of tendonitis, heart disease, 
renal failure, Behcet's syndrome, severe arthritis, high 
blood pressure, and diabetes mellitus with bilateral 
neuropathy of the hands and feet.  It was further noted that 
the veteran believed some of his health problems were related 
to Agent Orange exposure during service.  The physician 
offered no opinion as to the etiology of the veteran's 
disorders.

During his December 2005 hearing and in a December 2004 
statement of record, the veteran reported that he washed and 
took the paint off the planes and cleaned the tanks which had 
just come back from Vietnam while was stationed at Lemoore 
Air Station and Alameda Air Base in California.  He reported 
his belief that the chemical the planes transported was Agent 
Orange and the chemical he cleaned with was methyl ethyl 
ketone.  The veteran indicated that he cleaned planes two 
times before the Navy issued protective clothing.

The veteran has submitted medical literature indicating that 
exposure to certain chemicals, including methyl ethyl ketone 
and herbicides, can lead to increased risk for certain 
diseases.  

Analysis

As an initial matter, the Board notes that the claims file 
does not contain any evidence that the veteran served in the 
Republic of Vietnam during the time period for which exposure 
to herbicides is legally presumed.  Without competent 
evidence that definitively places the veteran within the 
Republic of Vietnam during his active duty service, service 
connection for the claimed disabilities cannot be established 
under the regulations governing presumptive service 
connection for Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309 
(2007).

As the veteran is not entitled to a presumption that his 
claimed disabilities are due to herbicide exposure, the 
record must show competent medical evidence establishing a 
connection between active service, to include the veteran's 
alleged chemical agent exposure while stationed in 
California, and his development of the claimed disabilities 
of diabetes mellitus, Crohn's disease, renal failure, 
hypertension, heart disease, tendonitis of the feet and 
wrists, peripheral neuropathy, and Behcet's disease.  The 
regulations governing presumptive service connection for 
Agent Orange do not preclude the veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).

Accordingly, the Board will proceed to evaluate the veteran's 
claims for entitlement to service connection for diabetes 
mellitus, Crohn's disease, renal failure, hypertension, heart 
disease, tendonitis of the feet and wrists, peripheral 
neuropathy, and Behcet's disease under the provisions 
governing direct service connection, 38 U.S.C.A. § 1110 (West 
2002) and 38 C.F.R. § 3.303 (2007), including consideration 
of whether any of the veteran's claimed disabilities has been 
linked to his alleged chemical agent exposure to herbicides 
as well as methyl ethyl ketone.

In this case, service treatment records do not reveal any 
findings, diagnosis, or treatment of diabetes mellitus, 
Crohn's disease, renal failure, hypertension, heart disease, 
tendonitis of the feet and wrists, peripheral neuropathy, or 
Behcet's disease during active service.  Objective medical 
findings of the veteran's claimed disabilities are first 
shown over one year after his separation from active service 
in May 1972.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the passage of many years between service 
discharge and medical documentation of a claimed disability 
is evidence against a claim of service connection).  There is 
also no competent evidence relating the any of the claimed 
disabilities to any established event in service.  As 
indicated above, the January 2007 response from the NPRC 
clearly indicated that there were no records to corroborate 
the veteran's claimed exposure to herbicides during service.  
Furthermore, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
any of the claimed disabilities diagnosed post-service and 
events during the veteran's active service, including alleged 
exposure to herbicides or any other chemical identified by 
the veteran, and neither he nor his representative has 
presented, identified, or alluded to the existence of, any 
such opinion. 

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
The Board notes that the treatise evidence which has been 
submitted by the veteran and his representative is general in 
nature and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case.

In connection with each claim, the Board has considered the 
assertions the veteran has advanced on appeal in written 
statements and during his December 2005 hearing.  However, 
the veteran cannot establish a service connection claim on 
the basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the veteran's belief that his current 
disabilities of diabetes mellitus, Crohn's disease, renal 
failure, hypertension, heart disease, tendonitis of the feet 
and wrists, peripheral neuropathy, and Behcet's disease were 
incurred as a result of events during military service, each 
of these claims turns on a medical matter-the relationship 
between current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, his assertions 
in this regard simply do not constitute persuasive evidence 
in support of the claims.

For the foregoing reasons, the claims for entitlement to 
service connection for diabetes mellitus, Crohn's disease, 
renal failure, hypertension, heart disease, tendonitis of the 
feet and wrists, peripheral neuropathy, and Behcet's disease 
must be denied.  In arriving at the decision to deny each 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the in the 
absence of competent and persuasive evidence to support the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Increased Rating for Lumbosacral Strain with Degenerative 
Changes

For the time period from March 24, 2003 to the present, the 
veteran's lumbosacral strain with degenerative changes has 
been rated as 20 percent disabling under Diagnostic Code 
5237.  The veteran contends that an increased evaluation 
should be assigned for his service-connected lumbar spine 
disability.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).
The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
(Effective September 23, 2002)

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate DC. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
See 38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
(Effective September 26, 2003)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

Factual Background

A February 2003 VA abdomen X-ray report revealed mild 
degenerative changes of the spine.  VA treatment notes dated 
in April and May 2003 reflected arthritic complaints and 
assessments of degenerative joint disease of the back as well 
as osteoarthritis. 

In a May 2003 VA spine examination report, the veteran 
complained of pain, burning, stiffness, and pain radiating to 
the left knee.  The veteran indicated that he had last worked 
in 1981.  He reported that he routinely needs assistance with 
stair climbing, has easy fatigue with standing and walking, 
and routinely has difficulty with personal hygiene and 
dressing during a flareup. 

Physical examination findings included intact sensation and 
coordination in the bilateral lower extremities.  Range of 
motion findings of the lumbar spine were listed as forward 
flexion to 90 degrees; extension to 30 degrees; right and 
lateral flexion were each to 25 degrees; and right and left 
lateral rotation were each to 30 degrees.  X-ray findings 
from May 2003 revealed a neo-joint between left transverse 
process of L5 and S1, almost bridging osteophytes on the left 
at L2-3, multilevel spondylosis at other levels, mild 
osteopenia of bony structures, transitional anomaly with 
partial lumbarization, and sacroiliac joints within normal 
limits.  The examiner diagnosed Behcet's disease with 
cervical, thoracic, and lumbar spine degenerative changes, 
multilevel degenerative changes with transitional anomaly 
with partial lumbarization of S1, and degenerative joint at 
S1.  The examiner indicated that the veteran's usual range of 
motion was not additionally limited by pain, weakness, 
instability, stiffness, or lack of endurance.  It was further 
noted that the veteran's range of motion during flare-ups was 
not additionally limited by instability but was additionally 
limited by "80%" by pain, weakness, instability, stiffness, 
or lack of endurance.

In a December 2003 VA medical opinion, a VA physician 
indicated that the veteran's recent X-rays revealed 
degenerative disc disease at multiple levels of the thoracic 
and lumbar spine which are as likely to be progression of the 
disease as not.  It was further noted that current X-rays of 
the cervical spine reveal mild disc space narrowing at C6-7 
and small osteophytes, which is likely to be degenerative but 
not related to his back injuries during active duty. 

An October 2004 VA neurosurgery progress note noted that the 
veteran complained of low back pain and numbness that 
sometimes radiated down both his legs.  It was noted that the 
veteran suffered from severe spinal degenerative joint 
disease with possible neurological symptoms.

In an April 2005 statement, J.R.Y., D.O. noted that the 
veteran denied any sharp shooting pain or radiculopathy to 
his lower extremities.  The private treatment provider listed 
an impression of low back pain with degenerative disc disease 
at L5, S1 and possible sacralization of the lumbar spine.  
Private treatment notes dated from May to June 2005 reflect 
that the veteran was referred to physical therapy at 
MidMichigan Health Rehabilitation Services.  A May 2005 MRI 
report from this provider revealed the following findings: 1) 
transitional segment with evidence of lumbarization of SI; 2) 
degenerative disc disease at L4-L5 and L5-S1 with associated 
bulging disc and central protrusion at L5-S1, bilateral mild 
and moderate foramen narrowing, and borderline central 
protrusion and annular tear at L4-L5; and 3) facet arthritic 
changes.  A May 2005 treatment note reflected physical 
examination findings including gait with right lower 
extremity external rotation and truck lean to the left, 
absent reflexes at L4 and S1 bilaterally, and no muscle 
spasms, bruising, or edema over the lumbar spine.  Range of 
motion findings of the lumbar spine were listed as forward 
flexion to 60 degrees with pain; extension to within normal 
limits; right side bending to 45 degrees; left side bending 
to 30 degrees; right rotation decreased by 50 percent; and 
left rotation decreased by 25 percent.  The examiner 
indicated that the veteran had decreased leg strength, 
decreased balance, and endurance.  A June 2005 treatment 
record detailed that the veteran was to be discharged from 
the program and had severe back pain with unchanged range of 
motion. 

During his December 2005 hearing, the veteran reported that 
he uses a leg brace, cane, and scooter for assistance. 

In a May 2008 VA spine examination report, the veteran 
complained of constant back pain.  The veteran indicated that 
he was not employed.  He further reported that his activities 
of daily living are limited, his work is affected, and he 
must use a wheelchair at times due to increased pain.  The 
examiner noted that there was no history of radiation of pain 
or of an acute episode of excruciating back pain during the 
last 12 months.  Physical examination findings were noted as 
good posture, no spasm or atrophy, healthy skin, no evidence 
of disuse, no scoliosis or kyphosis, and pain in lumbosacral 
area.  Range of motion findings of the lumbosacral spine were 
listed as forward flexion was 35 degrees with complaint of 
pain at the end of motion; extension was to 10 degrees with 
complaint of pain at the end of motion; right and lateral 
flexion were each to 10 degrees with complaint of pain at the 
end of motion; and right and left lateral rotation was to 0 
degrees with complaint of severe pain on attempted motion.  
Neurologic examination findings were noted to be equal limb 
length, no neurological deficiency, good muscle tone, no 
spasm, no atrophy, present sensation to pin prick and light 
touch, and full strength.  Straight leg raising is 40 degrees 
with the complaint of back pain and negative Lasegue test.  

The examiner diagnosed chronic lumbar strain with 
degenerative disk disease at the L5-S1 level, lumbarization 
of the S1 vertebra, and mild degenerative changes of the 
thoracic spine with kyphosis.  The examiner again indicated 
that the veteran has not had any incapacitating episodes that 
required bed rest prescribed by a physician or specific 
treatment for acute exacerbation of pain.  X-ray findings 
dated in May 2008 revealed evidence of degenerative changes 
at the L5-S1 disk space and lumbarization of the S1 
vertebrae.  The examiner detailed that the veteran has no 
evidence of lack of endurance and minimal inability to 
perform working movements of the body with normal excursion, 
strength, speed, and coordination purely on the basis of the 
lower back complaints.  Functional loss presented by the 
veteran was noted to be somewhat inconsistent with the 
objective and pathological findings in the lumbar spine.  
Lumbarization of the spine was noted to be a developmental 
condition and does not take part in the involvement of 
function of the lumbar spine.  The examiner indicated that 
there was also no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance on repetitive 
use of the veteran's spine.  The examiner further noted that 
there was minimal impairment of daily occupational activities 
due to the veteran's complaints about his service-connected 
lower back disability. 

Analysis

Based on the evidence of record, criteria for a rating in 
excess of 20 percent for lumbosacral strain with degenerative 
changes have not been met throughout the period of the 
appeal.

The veteran's lumbar spine symptomatology continues to meet 
or more nearly approximate the criteria for the currently 
assigned 20 percent rating under Diagnostic Code 5295.  
Medical evidence of record during this time period does not 
show that the veteran exhibited any abnormal mobility on 
forced motion, listing of the whole spine to opposite side, 
positive Goldthwaite's sign, severe limitation of motion, or 
other evidence of severe lumbosacral strain.

In addition, multiple range of motion tests, dated in May 
2003, May 2005, and May 2008, showed flexion to 90 degrees, 
to 60 degrees, and to 35 degrees.  Additional objective 
findings also revealed limitation of lateral flexion (to 25 
degrees and to 10 degrees out of a normal 30 degrees) and 
extension (to 30 degrees and to 10 degrees out of a normal 30 
degrees).  However, when all pertinent range of motion 
findings are considered, the evidence, collectively, reveals 
no more than moderate overall limitation of lumbar spine 
motion, consistent with the current 20 percent rating 
assigned during the time frame under consideration.  As such, 
the maximum 40 percent rating assigned for severe limitation 
of motion of Diagnostic Code 5292 is not warranted.

Evidence of record, including VA and private medical records, 
shows that the veteran suffers from chronic low back pain, 
diffuse degenerative disc disease of the lumbar region, and 
abnormal gait.  However, evidence of record during this 
period does not show that his symptoms equate to severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  While the veteran has complained of radiating 
pain and numbness in his lower extremities and exhibited 
objective findings of decreased lower extremity muscle 
strength as well as absent reflexes at L4 and S1 levels, 
evidence of record reveals grossly normal neurological 
findings and additional denials of any radiating pain by the 
veteran.  Accordingly, the Board finds that the veteran's 
lumbar spine disability residuals do not warrant a rating in 
excess of 20 percent under Diagnostic Code 5293.  See 38 
C.F.R. § 4.7 (2007).

The Board has reviewed the rating criteria in effect prior to 
September 26, 2003, and finds that there is no basis upon 
which to award the veteran a rating in excess of 20 percent.  
Other Diagnostic Codes for the lumbar spine, which might 
provide for a higher disability rating, are not applicable.  
It is not contended nor shown that the veteran's service-
connected lumbar spine disability includes symptoms of 
ankylosis or fracture of the spinal vertebra.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286 (2002).

The Board has reviewed the rating criteria in effect from 
September 23, 2002 pursuant to Diagnostic Code 5293, and 
finds that there is no basis upon which to award the veteran 
a rating in excess of 20 percent under this rating criteria.  
In this case, none of the evidence of record reflects that 
the veteran has had an incapacitating episode due to his 
lumbar disability that required bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  Consequently, rating 
upon the basis of incapacitating episodes is not appropriate.  
In terms of orthopedic manifestations, limitation of motion 
of the lumbar spine is rated under Diagnostic Code 5292.  As 
Board determined above, the veteran's lumbar range of motion 
results are indicative of moderate limitation of motion of 
the lumbar spine and continue to warrant the already assigned 
20 percent disability evaluation under Diagnostic Code 5292.  
As discussed above, based on the medical evidence of record, 
the Board has determined that there are no objective 
compensable neurologic manifestations associated with the 
veteran's lumbar spine disability.  
The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the revised criteria, these findings 
continue to support no more than a 20 percent evaluation for 
orthopedic symptoms, as there is no evidence that the veteran 
has forward flexion of the thoracolumbar spine limited to 30 
degrees or less or suffers from favorable ankylosis of the 
entire thoracolumbar spine.  The Board also finds that while 
evidence of record noted subjective complaints of pain and 
numbness radiating to the veteran's legs and objective 
findings of decreased muscle strength and absent reflexes at 
L4 and S1, there are no objective compensable neurologic 
manifestations associated with the veteran's service-
connected lumbar spine disability documented in the competent 
medical evidence of record during this time period.  
Therefore, a rating in excess of 20 percent is not warranted 
under the current rating criteria in effect since September 
26, 2003.  

Further, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Competent medical 
evidence does not show that the veteran suffers from 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months to warrant the assignment of 
a 40 percent rating.  Objective medical findings clearly do 
not reflect that the veteran has had an incapacitating 
episode due to his lumbar disability that required bed rest 
prescribed by a physician and treatment by a physician.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence 
during this time period reflects that the currently assigned 
20 percent rating properly compensates the veteran for the 
extent of functional loss resulting from any such symptoms.  
The veteran has indicated that he has trouble with some of 
the activities of daily living and suffers from functional 
limitation due to his service-connected lumbar spine 
disability.  While the May 2003 VA examiner indicated that 
the veteran's lumbar spine range of motion was not 
additionally limited by instability during flare-ups, it was 
noted to be additionally limited during flare-ups by "80%" 
due to pain, weakness, instability, stiffness, or lack of 
endurance.  The Board notes that these findings have already 
been taken into consideration in the assignment of the 
current 20 percent rating.  In addition, the May 2008 VA 
examiner detailed that the veteran has no evidence of lack of 
endurance and minimal inability to perform working movements 
of the body with normal excursion, strength, speed, and 
coordination purely on the basis of the lower back 
complaints.  Functional loss presented by the veteran was 
also noted to be somewhat inconsistent with the objective and 
pathological findings in the lumbar spine.  Finally, both the 
May 2003 and May 2008 VA examiners specifically indicated 
that there was no additional limitation of motion due to 
pain, fatigue, stiffness weakness, or lack of endurance on 
repetitive use of the veteran's spine.  

The Board acknowledges the veteran and his representative's 
contentions that his service-connected lumbar spine 
disability is more severely disabling during this time 
period.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board finds that there are no objective medical findings 
to support the assignment of an evaluation in excess of 20 
percent for the lumbosacral strain with degenerative changes, 
for the time period from March 24, 2003 to the present.  
Entitlement to an increased rating for the lumbar spine 
disability during this time period is not warranted.  The 
Board has considered staged ratings under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.  The preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during this time 
period.  Evidence of record indicates that the veteran's back 
disability has limited his ability to perform requirements of 
a prior job and that the veteran has been unemployed since 
1981.  However, objective medical findings do not show that 
it has resulted in marked interference with employment beyond 
that which is contemplated under the schedular criteria.  In 
fact, the May 2008 VA examiner specifically indicated in his 
report that there was minimal impairment of daily 
occupational activities due to the veteran's complaints about 
his service-connected lower back disability.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for Crohn's disease is 
denied.

Entitlement to service connection for renal failure is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for tendonitis of the feet 
and wrists is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for Behcet's disease is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative changes is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


